NOT RECOMMENDED FOR PUBLICATION
                               File Name: 05a0646n.06
                                Filed: August 2, 2005

                                          No. 04-3015

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                            *
                                                     *
       Plaintiff-Appellee.                           *
                                                     *
v.                                                   *   ON APPEAL FROM THE UNITED
                                                     *   STATES DISTRICT COURT FOR THE
ORLANDO R. JACKSON,                                  *   NORTHERN DISTRICT OF OHIO
                                                     *
       Defendant-Appellant.                          *   ORDER
                                                     *
                                                 /   *


BEFORE:        SILER and CLAY, Circuit Judges; BERTELSMAN, District Judge.*

       PER CURIAM. Defendant Orlando R. Jackson appeals his sentence, arguing that under

United States v. Booker, 125 S. Ct. 738 (2005), the district court should not have increased his

offense level for organizing, leading, or supervising a criminal activity, U.S.S.G. § 3B1.1(c), and

for reckless endangerment to another person during flight, U.S.S.G. § 3C1.2. Jackson pled guilty

to two counts of stealing postal money orders, 18 U.S.C. § 500, and one count of possessing stolen

postal money orders. 18 U.S.C. § 641. He received a 15-month sentence of imprisonment, which

expired roughly two months after we heard oral arguments in this case.

       We have confirmed that Jackson was released from the custody of the Bureau of Prisons on

February 11, 2005. Consequently, this appeal is moot. United States v. Namey, 364 F.3d 843, 844



       *
        The Honorable William O. Bertelsman, United States District Judge for the Eastern District
of Kentucky, sitting by designation.
                                          No. 04-3015

n.1 (6th Cir. 2004); United States v. Delgado, 350 F.3d 520, 524 n.4 (6th Cir. 2003). We therefore

dismiss the appeal.

       IT IS SO ORDERED.




                                                2